ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 6/15/22 under 37 CFR 1.116, in reply to the final rejection, has been considered but is not deemed to place the application in condition for allowance and will not be entered because, while the proposed amendments would overcome the outstanding rejections under 35 USC 103 and 35 USC 112(d), further search of the new proposed limitations has raised new references that would make the claimed invention obvious. 
For example, in light of the proposed amendments, the invention would be unpatentable over Noris et al (Blood (2014) 124 (11): 1715–1726; provided in previous Office Action) in view of Drey et al (Biotechniques. 2013 July ; 55(1)). 
As stated in the most recent Office Action, Noris et al teach a method for measuring ex vivo serum-induced endothelial C5b-9 deposits in patients to assess eculizumab effectiveness in patients with atypical hemolytic-uremic syndrome (aHUS) (see e.g. page 1715 and abstract). Either resting or ADP-activated confluent microvascular endothelial cells HMEC-1 cells were incubated with serum from 36 aHUS patients not treated with eculizumab (see e.g. page 1716). The cells were grown on glass coverslips by plating 75,000 cells and growing to confluence (see e.g. supplemental methods page 4-5). The cells were then stained with anti-human C5b-9 antibodies and complement deposits were analyzed by microscopy (see e.g. page 1716). The method for staining with antibodies required fixing the cells with paraformaldehyde, then staining with primary and secondary antibodies (see e.g. supplemental methods pages 4-5). The antibodies were labeled with FITC, which is a fluorescent dye (see e.g. pages 4-5 of supplemental materials). The cells were also stained with DAPI, which is an agent that accumulates in the nucleus (see e.g. page 22 of the supplemental methods). Further, Noris et al teach evaluation of the effect of eculizumab treatment on serum-induced C5b-9 deposits in the ADP-activated HMEC-1 cells (see e.g. page 1718). Eculizumab-induced disease remission was accompanied by normalization of ex vivo C5b-9 deposits (see e.g. page 1720). Further, in at least one patient, higher than normal endothelial C5b-9 deposits suggested that the eculizumab dose was not enough to completely block complement activation on endothelium (see e.g. page 1720). Increased dosing of eculizumab resulted in normalization of deposits (see e.g. page 1720).  A further study showed that ex vivo endothelial complement deposition assay supported eculizumab dose spacing (see e.g. page 1721). The study concluded that normalization of C5b-9 deposits on ADP-activated endothelium paralleled or even preceded eculizumab-induced clinical remission (see page 1725). This could be used to help monitor eculizumab effectiveness and personalize eculizumab therapy (see e.g. page 1725). Norris teaches measurement of confluent cells (see e.g. p. 1716, supplement page 4 and supplemental figure 3 and corresponding legend). 
As stated in the previous Office Action, Noris et al do not teach normalization by cell number. Noris does not teach automated steps for the method. 
Drey et al teach a simple procedure that using high contrast images of flat, adherent cells, including confluent cells, that can be analyzed with free, readily available software in an automated process using a computer to count cell number (See e.g. page 2). Drey recognizes that normalizing cell data from florescence microscopy is necessary to quantitate cell proteins (See e.g. page 2).  Engineering cells to express a fluorescent protein for counting can limit the analysis of other proteins through immunofluorescence (See e.g. page 2). One of skill in the art would be motivated to combine the teachings of the references to measure cell numbers for normalization to enable protein quantitation in a manner that would allow the maximum number of fluorescent channels to be available for protein detection and measurement. For at least these reasons, the rejections of record are maintained as previously set forth because the arguments thereto are addressed to the un-entered amendment.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/19/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645